CUSIP No. 09625U109Page1of 6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Amendment No. 1) Under the Securities Exchange Act of 1934 BlueknightEnergy Partners, L.P. (Name of Issuer) Common Units (Title of Class of Securities) 09625U109 (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [X]Rule 13d-1(c) [ ]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 09625U109Page2of 6 1) Name of Reporting Person I.R.S. Identification No. of Above Person (Entities Only) Costa Brava Partnership III L.P. 04-3387028 2) Check the Appropriate Box if a Member of a Group (a) [ ] (b) [ ] 3) SEC Use Only 4) Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5) Sole Voting Power 6) Shared Voting Power -0- 7) Sole Dispositive Power 8) Shared Dispositive Power -0- 9) Aggregate Amount Beneficially Owned by Each Reporting Person Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares [ ] Percent of Class Represented by Amount in Row (9) 4.9% Type of Reporting Person PN CUSIP No. 09625U109Page3of 6 1) Name of Reporting Person I.R.S. Identification No. of Above Person (Entities Only) Roark, Rearden & Hamot, LLC 2) Check the Appropriate Box if a Member of a Group (a) [ ] (b) [ ] 3) SEC Use Only 4) Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5) Sole Voting Power 6) Shared Voting Power -0- 7) Sole Dispositive Power 8) Shared Dispositive Power -0- 9) Aggregate Amount Beneficially Owned by Each Reporting Person Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares [ ] Percent of Class Represented by Amount in Row (9) 4.9% Type of Reporting Person OO - Other CUSIP No. 09625U109Page4of 6 1) Name of Reporting Person I.R.S. Identification No. of Above Person (Entities Only) Seth W. Hamot 2) Check the Appropriate Box if a Member of a Group (a) [ ] (b) [ ] 3) SEC Use Only 4) Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 5) Sole Voting Power 6) Shared Voting Power -0- 7) Sole Dispositive Power 8) Shared Dispositive Power -0- 9) Aggregate Amount Beneficially Owned by Each Reporting Person Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares [ ] Percent of Class Represented by Amount in Row (9) 4.9% Type of Reporting Person IN, HC CUSIP No. 09625U109Page5of 6 Amendment No. 1 to Schedule 13G (Final Amendment) Reference is hereby made to the statement on Schedule 13G filed with the Securities and Exchange Commission (the "Commission") on behalf of the Reporting Persons on September 24, 2010 (the "Schedule 13G").Terms defined in the Schedule 13G are used herein as so defined. The following items of the Schedule 13G are hereby amended and restated as follows: Item 2(b).Address of Principal Business Office. The principal business address of each of the Reporting Persons is 222 Berkeley Street, 17th Floor, Boston, MA 02116. Item 4.Ownership. (a) through (c): The information requested in these paragraphs is set forth in Items 5 through 9 and 11 of the cover pages to this Amendment No. 1 to Schedule 13G, and is incorporated herein by reference thereto.Percentage calculations are based on21,727,724 Common Units outstanding as of November 5, 2010, as reported in the Issuer's Quarterly Report on Form 10-Q for the period ended September 30, 2010 filed with the Commission on November 9, 2010. Item 5.Ownership Of Five Percent Or Less Of A Class. If this statement is being filed to report the fact that as of the date hereof the Reporting Persons have ceased to be the beneficial owners of more than five percent of the Common Stock, check the following:[X] CUSIP No. 09625U109Page6of 6 SIGNATURE After reasonable inquiry and to the best of their knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Dated: February 14, 2011 COSTA BRAVA PARTNERSHIP III L.P. By: Roark, Rearden & Hamot, LLC, its General Partner By: /s/ Seth W. Hamot Name:Seth W. Hamot Title:President SETH W. HAMOT By: /s/ Seth W. Hamot Seth W. Hamot ROARK, REARDEN & HAMOT, LLC By: /s/ Seth W. Hamot Name:Seth W. Hamot Title:President
